Citation Nr: 0505240	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  99-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran had verified active duty service from October 
1942 to June 1946 and from January 1952 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the veteran's 
application to reopen a claim for service connection for a 
left eye disability.

This case was previously before the Board in May and November 
2000.  On both occasions, it was remanded to the RO for 
additional development.

By a statement dated in March 2004, the veteran indicated 
that he was seeking increased evaluations for the service-
connected disabilities of his left foot and left hip.  
Inasmuch as those matters have not been developed for 
appellate review, they are referred to the RO for further 
action, as appropriate.

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

By its November 2000 remand, the Board requested that the RO 
obtain all records of VA inpatient or outpatient treatment 
pertinent to the veteran's claim.  On remand, the RO obtained 
quite a number of additional records.  Unfortunately, 
however, it does not appear that they are complete.  The 
records obtained indicate that the veteran had eye-related 
visits at VA facilities in Pensacola, Florida and Biloxi, 
Mississippi on August 7, 1987; November 25, 1987; August 14, 
1992; August 2, 1993; January 16, 1998; June 15, 1999; June 
21, 1999; August 3, 2001; September 10, 2001; September 12, 
2002; October 16, 2002; February 10, 2003; April 23, 2003; 
and October 27, 2003.  Currently, the veteran's claims file 
does not contain complete clinical reports for these visits.  
Nor does it contain a clinical report of the veteran's 
treatment by the ophthalmology service at the VA Medical 
Center (VAMC) in Tuskegee, Alabama during a period of 
hospitalization from August to October 1984.  Consequently, a 
remand is required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The veteran's service medical records show that he was 
hospitalized from March 6 to March 15, 1956 for a burn to his 
left eye.  In addition, he has asserted that he had his eyes 
examined by a Navy/Civil Service doctor each year during his 
post-service civilian employment at the Naval Air Station 
(NAS) in Pensacola, Florida from 1965 to 1979.  Presently, 
although the record contains a "Clinical Record Cover 
Sheet" pertaining to his in-service hospitalization in March 
1956, the actual clinical reports from that period of 
hospitalization are not of record.  Neither are any of his 
treatment reports from the NAS in Pensacola.  On remand, the 
RO should undertake efforts to ensure that the record on 
appeal is as complete as possible.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to submit 
any additional, relevant evidence in his 
possession that pertains to his left eye 
claim.  He should also be asked to identify 
any other additional evidence that he wishes 
to be considered in connection with his 
claim, to include any records of additional, 
relevant VA treatment he has received since 
October 2003.  If he provides adequate 
identifying information and appropriate 
releases, where necessary, efforts should be 
undertaken to assist him in obtaining the 
records identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  The RO should undertake efforts to obtain 
clinical reports from the veteran's period of 
in-service hospitalization in March 1956.  
The RO should document its efforts to obtain 
this evidence, and should end its efforts 
only if it concludes that the records sought 
do not exist or that further efforts to 
obtain them would be futile.  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  The RO should undertake efforts to obtain 
relevant treatment reports from the veteran's 
post-service civilian employment at the NAS 
in Pensacola, Florida from 1965 to 1979, 
following the procedures set out in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

4.  The RO should make efforts to obtain the 
clinical report of the veteran's treatment by 
the ophthalmology service at the VAMC in 
Tuskegee, Alabama during a period of 
hospitalization from August to October 1984.  
The RO should document its efforts to obtain 
this evidence, and should end its efforts 
only if it concludes that the record sought 
does not exist or that further efforts to 
obtain it would be futile.  The evidence 
obtained, if any, should be associated with 
the claims file.

5.  The RO should make efforts to obtain all 
relevant records of treatment from the VA 
Outpatient Clinic in Pensacola, Florida, to 
include all available clinical reports for 
eye-related visits to that facility on August 
7, 1987; November 25, 1987; August 14, 1992; 
August 2, 1993; January 16, 1998; June 15, 
1999; June 21, 1999; July 7, 1999; August 3, 
2001; and September 10, 2001.  The RO should 
document its efforts to obtain this evidence, 
and should end its efforts only if it 
concludes that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  The evidence obtained, if 
any, should be associated with the claims 
file.

6.  The RO should make efforts to obtain all 
relevant records of treatment from the VAMC 
in Biloxi, Mississippi, to include all 
available clinical reports for eye-related 
visits to that facility on September 12, 
2002; October 16, 2002; February 10, 2003; 
April 23, 2003; and October 27, 2003.  The RO 
should document its efforts to obtain this 
evidence, and should end its efforts only if 
it concludes that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  The evidence obtained, if 
any, should be associated with the claims 
file.

7.  Thereafter, the RO should take 
adjudicatory action on the claim here in 
question.  If the benefit sought remains 
denied, the RO should furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


